DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1 and its dependent claims under Chernyak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chernyak in view of Dutta et al. US 10,751,259.

Election/Restrictions
Newly submitted claims 35-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn to inventions where were restricted in the restriction filed 02/20/2021
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11-13,16 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak US 9,345,645 in view of Dutta et al. US 10,751,259.
Chernyak discloses a pill dispensing system comprising:
(Re claim 1,34) “a pill dispenser comprising: a body” (figure 1). “a dispensing port in the body to dispense medicine from the body” (11,13 figure 1). “a computer processor supported by the body” (52 figure 3). ”a biometric sensor to verify the identity of a user” (col 12 lines 40-50, col 13 lines 43-67). “the biometric sensor configured to collect biological data of the user” (col 12 lines 40-50). “the dispensing port locked by a locking element” (col 22 lines 17-36). “configured to be enabled to dispense by the user upon activation of the biometric sensor verification of the identity of the user on a predetermined schedule” (col 20 lines 1-14, col 13 lines 43-67). “a memory that stores the biological data of the user” (col 12 lines 40-50). “a communication element that receives authorized instructions including the predetermined schedule” (col 21 lines 17-30).  “all incorporated in the body” (figure 3,14).
Chernyak does not disclose that the biological data is not the biometric data used to verify they the identity but other health related data.
Dutta teaches a sensor which collects both biometric data and biological data including heart rate, oxygen saturation and others  (870 figure 8A,B, col 16-17 and lines 39-3, col 31 lines 39-42).
It would have been obvious to one skilled in the art to modify they system of Chernyak to include a sensor which collects both biometric data and biological data including heart rate, oxygen saturation and others  because it provides a means to verify the user, log the users response to their medical treatment and measure possible contraindications with out the need for an additional device.
(Re claim 2) “wherein the body comprises a cap, the cap configured to connect to a pill vial” (1,3 figure 1).
(Re claim 3) “wherein the cap houses the computer processor” (1,11,13 figure 1). “the dispensing port” (1,52 figure 3).
(Re claim 4) “wherein the body further comprises the pill vial” (3 figure 1).
(Re claim 5) “wherein the pill vial is a hollow cylinder” (3,5 figure 1).
(Re claim 6) “a communication element configured to facilitate communication between the computer processor and a computing network or a computing device configured to transmit the authorized instruction including the predetermined schedule to the communication element” (col 27 lines 47-55, col 36 lines 36-58).
(Re claim 7) “the biometric sensor includes one or more of a finger print sensor voice recognition or a retinal scanner” (col 13 lines 43-67).
(Re claim 8) “comprising indication lights supported by the body, the indication lights in communication with the computer processor” (22, 24 figure 2).
(Re claim 9) “a speaker and a microphone, each supported by the body, each in communication with the computer processor” (109, 110 figure 2).
(Re claim 11) “an electronic display screen” (21 figure 2).
(Re claim 12) “a two-step locking element including a primary locking element and a secondary locking element, the primary locking element and the secondary locking element configured to lock the cap to the pill vial” (col 25 lines 5-15, col 36 lines 22-27).
(Re claim 13) “comprising an indicator, wherein the computer processor is configured to activate the indicator upon engagement of the primary locking element, and the primary locking element is configured to be unlocked manually” (29 figure 3, col 25 lines 5-15).
(Re claim 16) ”a dispensing system platform including an administrator module having a central database and an administrator portal configured for system administrator access, the administrator module configured to communicate with the pill dispenser” (col 36 lines 36-58).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak/Dutta in view of Zonana et al. 2013/0200033.
Chernyak/Dutta disclose the dispenser as rejected above as well as allowing dispensing of unscheduled doses.
Chernyak/Dutta does not disclose an emergency mechanical dispensing element configured to dispense medicine as a result of mechanical actuation.
Zonana teaches an emergency mechanical dispensing element configured to dispense medicine as a result of mechanical actuation” (1500,1502 figure 1).
It would have been obvious to one skilled in the art to modify the system of Chenyak/Dutta to include an emergency mechanical dispensing element configured to dispense medicine as a result of mechanical actuation because it allows the user access to needed medication without the need to wait for third party approval.

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak/Dutta in view of O’Keefe US 2018/0240540.
Chernyak/Dutta disclose the dispenser as rejected above in claims 1 and 12.
Chernyak/Dutta does not disclose a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial.
O’Keefe teaches a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial” (para 0042).
It would have been obvious to one skilled in the art to modify the system of Chernyak/Dutta to include a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial because a key can be used by any authorized user and requires physical possession of both the key and the device to gain access to the medication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0209343, 2021/0283019 both disclose combined biometric and biologic sensors in a single unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655